DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vorhis (U.S. Publication 2009/0209884) in view of Stein (U.S. Publication 2014/0277542).
	Van Vorhis discloses a method comprising the steps of obtaining anatomical data for the leg of a patient to determine the femoral mechanical axis, the tibial mechanical axis, and the joint line of a knee to be determined (for example see paragraphs 12, 54, and 69), determining a planned proximal tibial cut angle and a planned distal femoral cut angle (for example see paragraphs 55 and 56) such that a long leg angle between the tibial and femoral mechanical axes corresponds to an angle within a first preselected range of values (the planned cuts are used to place the patient’s leg into a predetermined alignment, i.e. a healthy, neutral, and/or a near neutral alignment), performing a total knee replacement procedure on the knee of the patient using the planned distal femoral and proximal tibial cut angles, wherein the determining the planned cut angles includes determining the joint line is within tibial cut boundaries (determining if the patient’s knee can be properly aligned or if any defects need to be addressed prior to determining the patient’s knee alignment; see paragraph 58) and setting an initially planned proximal tibial cut angle to restore the joint line and an initially planned distal femoral cut angle to restore the joint line. Van Vorhis fails to explicitly state that the planned proximal tibial cut angle is from a pre-selected range of values, i.e. values that would put the applicant’s leg into the desired alignment. Stein teaches a method comprising the steps of obtaining anatomical data for a patient’s leg, determining planned proximal tibial and distal femoral cutting angles to align a patient’s leg to a pre-determined alignment, such as a natural alignment, and carrying out a total knee replacement procedure using the planned cutting angles, wherein the method further comprises the step of determining that the planned proximal tibial cut angle is within a predetermined range of values (see page 20 paragraph 231) in order to properly align the joint. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Van Vorhis wherein the planned proximal tibial cut angle corresponds to a predetermined range of value in view of Stein in order to properly alight the joint. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775